In re McGrew, Patrick F.; — Plaintiff; Applying for Petition for Voluntary Permanent Resignation from the Practice of Law in Lieu of Discipline.
ORDER
The Office of Disciplinary Counsel (“ODC”) is conducting an investigation into allegations that respondent converted client and third-party funds, among other serious professional misconduct. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Patrick F. McGrew, Louisiana Bar Roll number 9335, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Patrick F. McGrew for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Patrick F. McGrew shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking read*866mission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana